OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEkAS
                              AUSTIN   ,   11




Hbnorable Tom N. Cope
County Attorney
Cass County
Box 208
Linden, Texas
Dear Sir:                         qpinion NO. 0-6576
                                  Re: County officers salaries
                                       iticass County, undoerthe
                                       provisions of Senate Bill
                                      No. 127. Acts of the 49th
                                      Le      Ggular Session,-
                                       19$ 5:
             Your letter of'May 14, 1945, requesting the opin-
ion~of this department on the question stated therein,:lsin
part as follows:
             "A question has aria& in the Commis-
    'sionersCourt of this'countyin regard to hov
    much the salaries of.officers nowreceiving ,~'
    $3500.00 per year (and who received that amount
     iq 1944) can be raised. I take the positionthat
    'theycan be raised 25s under the bill, the County
    Judge interpretsthe bill .toplace a limit OS
    $3600.00 per Year on the officers involved,."
             Senate Bill Ro. 123, Acts of the Forty-ninth Leg-
islature,Regular Session, 1945, is an Act amendingArticles
3891, 3902 and Sections13 and 15 of Articles 3912e, Vernon's
Annotated Civil Statutes, allowing,addltionalaompensati'otifor
certain district'officers county and precinct officers
for deputies, clerks and aisistants; repealing Section 6 Zd
Article 3934, and repealing all 1a.w in conflict, and d&alar-
in? an emergency.
Honorable Tom N1 Cope, Page 2


          S, ,Ri.No.-123 is in part a8 follows:
             "Section1. That Article 3891, :Revised
          Civil Statutes of Texas, 1925, as amended, be
          and the same is hereby amended by adding there-
          to the following:
             ?'(a) The CommissionersCourt is hereby
          authorized,when in their judgmentthe Slnan-
          cial.conditlonOS the aounty and the needs of
          the officers justify the Increase, to enter
          an order increasingthe compensationof the
          precfnct, county and district officers in an
          additionalamount not to exceed twenty-five
          (2%) per cent of the sum alloued~underthe
          law for the fiscal year OS 1944, provided.
          the,totalcompensationauthorized under the
          law for the fiscal year of 1944 did not ex-
          ceed the sum of Thirty-sixHundred ($3600.00)
          Dollars~.'
     ..
             %eC. 2. That Artiold 3902; Revised Civil
          Statutesof Texas, 1925, as amended, be and the
          same ishereby amended by adding thereto the
          sollowing:
             "9. 'The CommissionersCourt is kereby
          auth.orized,when in their judgment the Sinan-.
          ala1 condition of the aountg.and the needs
          of the.deputles,assistantsand clerks OS any
          district* county or precinct officer justlSy
          the increase, to enter an order increasing
          the compensationof such deputy, assistant
          or clerk in an additionalamount not to
          exceed twenty-five(25s) per cent of the
          sum allowed under the law for the fiscal
          year of 1944, provided the total oompensa-
          tlon authorizedunder the law for the fisoal
          sear of 1944, did not exceed Thirty-sixHundred
           $3600.00)Dollars.*
              “Sec.    That Section I.3of A~rticle3912e,~
                      3.
          Revised Civil Statutes of Texas, 1925, as amend-
          ed, be and the same is hereby amended by adding
          thereto the follarlng:
Honorable Tom R. Cope, Page 3


            "l(e) The CommissionersCourt is hereby
       authorized,when in their judgment the finan-
       cial condition of the county and,the needs
       of the officers justify the increase, to
       enter an order increasingthe compensationof
       the precinct, county Andyd.istriotofficers in
       an ad.d.itionalamount not to exceed twenty-five
       (25%) per cent of the sum allowed under the'law
       for the fisoal year OS 1944, provid~edthe total
       compensationauthorized under the law for the
       fiSCS1  year of 1944 did not exoeed.the sum of
       Thirty-sixHund~red($3600.00)Dollars.~
          "Sec. 4. That Section 15 of Article 3912e,
       Revised Civil Statutes of Texas,,1925, as amended,
       be and the same is hereby amended by adding there-
       to the following:
            T'!(b) The CommissionersCourt is hereby
       authorized,when.in their j~udgment  the Pinancial.~ :.
       condition of the county and the needs of the
       officers  justify the increase, to enter an
       order..increasing  the compensationof the pre-
       dinct, county and district officers in an
       additiqal amount not to exceed twenty-five
       4255%)percent of the suti.allowed  under the
       a%.for the fiscal year OS 1944, provided the
       total compensationauthorizedunder the law
       for the fiscal year of 1944 did not exceed the
       sum of Thirty-sixHundred ($3600.00)Dollars.'
          “Set . 5,. That Section 2 of Article 3934,
       Revised'CivilStatutes of Texas, 1925, be and
       the same is hereby in all things repealed; and
       all laws or parts of laws..@ conflict with the 11
       provisions of this Act are hereby repealed
       insofar as they conflict."
         Cass County has a populafionof 33,496 inhabitants
according to the 1940 Federal~Census,and prior to the
enactment of S. B. No. 123, the maxImum compensationof
the county officials of said county was $3500.00 per annum
each.
Honorable Tom N. Cope, Page 4


          S. B. No. 123 does not fix a maxlmum of $3600.00 per
annum for each county official. Under the provisions of
said Act, the annual compensationof the officialsmentioned
may be inoreased~twenty-five (25%) per cent, provided the
annual compensationfor the gear-of-1944 did not exceed the
sum of $3600.00.

          As an illustration,suppose the annual compensation
of
 _ the county official was $3500.00fortheyear 1944. Under
the provisions of S. B. No. 123 this annual compensationmay
be increasedas much as twenty-five(25%) per cent, which
amounts to $875.00, making an annual compensationof $4375.00.
Section 44, Article 3 of the State Constitutionprovides in
part:
          ?Phe Legislsture shall provide by law for
       the compensationof all officers,servants,
       agents and public contractors,not provided
       for in this Constitution,but shall not grant
       extra compensationto any officer,agent, ser-
       vant or public contractors,after such public
       service shall have been performed or contract
       entered into, for the performanceof the same;
       . . ."
           Under the above lliustratlon,the salary of the ~asid
 official cannot be increased $875.00 for the balance of the
 year 1945. Any increase of salary for the year 1945 must be
 in the proportion as the balance of the year relatclsto the
 total annual increase that may be made under said Act.. In
 other words, if the annusl increase in salary can be $875.00,
 and the increase in compensationla allowed as of June lst,
,.thenthe increase for 1945 would,be 7/12ths of $875.00. The
 compensationfor the months passed cannot be increased.
          In connectionwith the foregoingwe direct your atten-
tion to Art. 68ga-11, V. A. C. S.; which is in part as follows:
          'When the budget has been finally approved
     by the Commissioners~Court, the budget, as ap-
     proved by the Court shall be filed with the
     Clerk of the County Court, and taxes levied
     only in accordanceeherewith,and no expenditure
     of the funds of the county shall thereafterbe
Honorable Tom N. Cope, Page 5


    made except in strict compliancewith the
    budget as adopted by the Court. Except,that
    emergency expenditures,in case,of grave
    public necessity,'to,meet unusual.andunfore-~
    seen conditionswhich could not, by reasonably
    diligent thought and attention,have beenin-
    eluded in the original budget, may from time
    to time be authorizedby the Court as amend-
    ments to the original budget. In all cases
    yy;;dzuch amendments to the original budget
             a copy of the order of the Court
    amending the budget shall be filed with the
    Clerk of the County Court, and attached to
    the budget originallyad,opted.."

                                   Yours very truly
                                ATTORNEY GRNRRAL ?F TEXAS

                                By (SO Ardell Williams.
                                            Assistant
    AW:LJ:fb
    APPROVED MAY 18, 1945
    .(a)Grover Sellers
    ATTORNEY GENERAL OF TRXAS
     APPROVED OPINION CONXITTRE
     RYJHE,CRAIRMAN